Name: 2013/706/EU: Commission Implementing Decision of 29Ã November 2013 amending Annex I to Decision 2009/177/EC as regards the disease-free status of Denmark for viral haemorrhagic septicaemia and of Ireland and Northern Ireland territory of The United Kingdom for Koi herpes virus disease (notified under document C(2013) 8385) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  agricultural activity;  regions of EU Member States;  Europe
 Date Published: 2013-12-03

 3.12.2013 EN Official Journal of the European Union L 322/42 COMMISSION IMPLEMENTING DECISION of 29 November 2013 amending Annex I to Decision 2009/177/EC as regards the disease-free status of Denmark for viral haemorrhagic septicaemia and of Ireland and Northern Ireland territory of The United Kingdom for Koi herpes virus disease (notified under document C(2013) 8385) (Text with EEA relevance) (2013/706/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (1), and in particular the first subparagraph of Article 44(1), the first subparagraph of Article 44(2), 49(1) and Article 50(3) thereof, Whereas: (1) Commission Decision 2009/177/EC (2) sets out a list of Member States, zones and compartments subject to approved surveillance and eradication programmes, with regard to one or more of the non-exotic diseases listed in Part II of Annex IV to Directive 2006/88/EC. Decision 2009/177/EC also sets out a list of Member States, zones and compartments declared disease-free with regard to one or more of those diseases. (2) Denmark has submitted to the Commission a multi-annual programme for the eradication of viral haemorrhagic septicaemia (VHS) pursuant to Council Decision 90/424/EEC (3) for the period from 1 January 2009 to 31 December 2013. The zones covered by that programme have been inserted in Part B of the list set out in Annex I to Decision 2009/177/EC. (3) Denmark has notified to the Commission a declaration regarding finalisation of a multi-annual programme for the eradication of viral haemorrhagic septicaemia (VHS) and of its successful eradication from the whole continental territory of Denmark. The declaration complies with the requirements for a declaration of freedom of disease laid down in Directive 2006/88/EC. Accordingly, the whole continental territory of Denmark should be declared free of viral haemorrhagic septicaemia (VHS). (4) In December 2009, Ireland submitted to the Commission a multiannual surveillance programme as regards to Koi herpes virus (KHV) covering the whole territory of Ireland. The area covered by this programme has been inserted in Part A of the list set out in Annex I to Decision 2009/177/EC. (5) Ireland has notified to the Commission a declaration of freedom from Koi herpes virus disease (KHV). The declaration complies with the requirements for a declaration of freedom of disease laid down in Directive 2006/88/EC. Accordingly the whole territory of Ireland should be declared free of Koi herpes virus (KHV) disease. (6) The United Kingdom has submitted to the Commission a multiannual surveillance programme as regards to Koi herpes virus (KHV) disease in the Northern Ireland territory of The United Kingdom in January 2010. (7) In February 2013, The United Kingdom notified to the Commission a declaration of freedom from Koi herpes virus disease (KHV) in Northern Ireland territory of The United Kingdom. The declaration complies with the requirements for a declaration of freedom of disease laid down in Directive 2006/88/EC. Accordingly, the Northern Ireland territory of The United Kingdom should be declared free of Koi herpes virus (KHV) disease. (8) Parts A, B and C of Annex I to Decision 2009/177/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2009/177/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 November 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 328, 24.11.2006, p. 14. (2) Commission Decision 2009/177/EC of 31 October 2008 implementing Council Directive 2006/88/EC as regards surveillance and eradication programmes and disease-free status of Member States, zones and compartments (OJ L 63, 7.3.2009, p. 15). (3) Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (OJ L 224, 18.8.1990, p. 19). ANNEX Annex I to Decision 2009/177/EC is amended as follows: (1) Part A, The entry for Ireland concerning Koi herpes virus (KHV) disease is deleted. (2) Part B, The entry for Denmark concerning viral haemorrhagic septicaemia (VHS) is deleted. (3) Part C, (a) The entry for Denmark concerning viral haemorrhagic septicaemia (VHS) is replaced by the following: Denmark DK Whole continental territory (b) The following entry for Ireland concerning Koi herpes virus (KHV) disease is inserted: Ireland IE Whole territory (c) The following entry for United Kingdom concerning Koi herpes virus (KHV) disease is inserted: The United Kingdom UK Northern Ireland territory